DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9 & 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (US 2012/0242501).


Tran et al. discloses,

1.    An apparatus for measurement of an electrocardiogram signal using wireless communications, comprising (e.g., see Figs 1A & 1B): a submodule attachable to a human body a configured to measure a first signal by a heartbeat signal provided via a first electrode when a flag signal is wirelessly received (e.g., via the elements 1381 & 1383); and a main module attachable to the human body and configured to wirelessly transmit the flag signal (e.g., via the disclosed wrist band 1374 and antenna 1376) according to a predetermined sampling period, and measuring a second signal by a 

2.    The apparatus of claim 1, wherein, the submodule is configured to include a first amplification module amplifying the first signal input through the first electrode when the flag signal is wirelessly received, a first conversion module converting the amplified first signal into a digital signal, and a first wireless communications module wirelessly transmitting the first signal converted into the digital signal to the main module, and the main module is configured to include a second amplification module amplifying the second signal input through the second electrode, and a second conversion module converting the amplified second signal into a digital signal (e.g., [0303] & [0313]).

3.    The apparatus of claim 2, wherein the second conversion module is configured to convert the amplified second signal into a digital signal at a point in time at which a predetermined first delay time has elapsed from a point in time at which the flag signal is transmitted wirelessly (e.g., [0303] & [0313]).

4.    The apparatus of claim 3, wherein the main module is configured to further include: a timer counting a processing period of time from a point in time at which the flag signal is transmitted to a point in time at which the first signal having been converted into the digital signal is received from the 

5. The apparatus of claim 4, wherein the control module transmits the flag signal to the submodule at a point in time at which a predetermined second delay time has elapsed from the end of the processing period of time, and the second delay time is a value obtained by subtracting the processing period of time from the predetermined sampling period [e.g., 0309].

8.    The apparatus of claim 1, wherein, the submodule is provided with an adhesive substance disposed thereunder, and the first electrode is provided on a portion of a surface of the submodule on which the adhesive substance is not provided; and the main module is provided with an adhesive substance disposed thereunder, and the second electrode is provided on a portion of a surface of the main module on which the adhesive substance is not provided (e.g., [0067]-[0068]).

9.    The apparatus of claim 1, wherein the main module is configured to further include a multiplexer (e.g., via the disclosed microprocessor) selecting one of first signals measured by two or more submodules when the submodule is provided as two or more (e.g., [0303] & [0313]).

11.    A method of measuring an electrocardiogram signal using wireless communications, comprising:
a first operation of measuring a first signal by a heartbeat signal through a first electrode, with a submodule, when a flag signal is wirelessly received; and a second operation of wirelessly transmitting 

12. A non-transitory computer-readable recording medium having a program recorded thereon to execute the method of claim 11 {e.g., [0058]-[0060], [0303]-[0304], [0313] & (Figs 1A & Fig 6A)}.

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Tran, fails to disclose, suggest and/or teach the claimed invention since the reference fails to mention a main module that is attached to human body and that is further configured to measure a second signal at a point in time at which a predetermined delay time has elapsed from a point in time at which the flag signal is transmitted wirelessly in consideration of a wireless in consideration of a wireless transmission time of the flag signal.
Based on the broadest interpretation of the claims the examiner disagrees and further points that Tran discloses a wrist band (e.g., element 1374) which measures EKG or ECG signals associated with a set of electrodes (e.g., element s1381 and 1383), wherein said wrist band further transmits and receives communication to other devices via electronic circuitry housed in said watch (e.g., [0311]-[0313]).  Note that said wrist watch also includes electronic circuitry that the disclosed electrodes 

Applicant’s arguments, filed December 8, 2020, with respect to the claim objections and the 101 claim rejections have been fully considered and are persuasive and have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792